ACCEPTED
                                                                                  03-15-00496-CV
                                                                                          7201045
                                                                       THIRD COURT OF APPEALS
                                                                                  AUSTIN, TEXAS
                                                                            10/2/2015 10:10:22 AM
                                                                                JEFFREY D. KYLE
                                                                                           CLERK
                             NO. 03-15-00496-CV

                                                                 FILED IN
                                                          3rd COURT OF APPEALS
                                                               AUSTIN, TEXAS
                                                          10/2/2015 10:10:22 AM
                       IN THE COURT OF APPEALS                JEFFREY D. KYLE
                                                                   Clerk
                                 FOR THE
            THIRD COURT OF APPEALS DISTRICT OF TEXAS


     STEVEN ALBRIGHT AND RHONDA ALBRIGHT, APPELLANTS,

                               — VERSUS—

RHEA & SONS ENTERPRISES, INC. D/B/A RHEA PLUMBING, APPELLEE.




       FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME
                     TO FILE APPELLANT’S BRIEF




                                   G. Eric De Leon
(eric@deleonlawoffice.com)
                                   State Bar No. 24045763
                                   Law Office of G. Eric De Leon, PLLC
                                   8700 Crownhill Blvd., Ste. #201
                                   San Antonio, Texas 78209
                                   Phone: (210) 684-4433
                                   Fax: (210) 247-9631

October 1, 2015                    Attorney for Steven & Rhonda Albright
TO THE HONORABLE COURT OF APPEALS:

         Steven and Rhonda Albright (collectively “Albrights”) file this First

Unopposed Motion for Extension of Time to File Appellant’s Brief, which seeks

an additional thirty (30) days for the Albrights to file their initial appellate brief. A

thirty day extension would extend the time for the Albrights to file their Appellant

Brief until and including November 4, 2015. The Albrights would respectfully

show the following:


   I.      Background

   The Reporter’s Record in this case was filed on September 1, 2015, and the

Clerk’s Record was filed on September 4, 2015.             As a result, the Brief for

Appellant is currently due on October 4, 2015.


   II.     Reasons for Extension

   The Albright’s appellate counsel has had several unavoidable conflicts arise

between the date when the Clerk’s Record was filed and the current due date for

Appellant’s brief. Some of the conflicts include several depositions and bench

trials in Bexar County, Texas. These conflicts have precluded Appellant’s counsel,

a sole practitioner, from completing the brief.
   III.   Request for Extension

   Pursuant to Texas Rules of Appellate Procedure 10.5(b) and 38.6(d), the

Albrights seek an extension of 30 days in which to file their brief. Such an

extension would result in the Brief of Appellant being due on November 4, 2015.

An extension of time for filing the brief is sought so that justice may be done in the

disposition of this appeal, not for the purposed of delay.


   IV.    Certificate of Conference

   Pursuant to Texas Rule of Appellant Procedure 10.1(a)(5), Counsel for

Albrights, Mr. G. Eric De Leon conferred with opposing counsel, who does not

oppose this request for a 30 day extension to file Appellant’s brief in this matter.


   V.     Conclusion and request for Relief

   Appellant prays that the Court grant this Motion for Extension of Time and

   extend the time for Ithaca to file its Brief of Appellant until and including

   November 4, 2015.
                                         Respectfully submitted,

                                     LAW OFFICES OF G. ERIC DE LEON, PLLC
                                     8700 Crownhill Blvd., Suite 201
                                     San Antonio, Texas 78209
                                     Telephone: (210) 684-4433
                                     Facsimile: (210) 247-9631
                                     E-mail:    eric@deleonlawoffice.com

                                     __/s/ G. Eric De Leon _________
                                     Gilbert Eric De Leon
                                     State Bar No. 24045763

                                     Attorney for Appellant




                        CERTIFICATE OF SERVICE
       I hereby certify that foregoing document was electronically filed with the
Clerk of the Court using the electronic case filing system of the Court. I also
certify that a true and correct copy of the foregoing was served on all counsel of
record on October 2, 2015, as follows:



Bret Sanders                                                   via facsimile
Jeffrey Boyd
Fee, Smith, Sharp, Vitullo LLP
816 Congress Avenue, Suite 1265
Austin, Texas 78701
Phone: (512) 479-8400
Fax: (512) 479-8402

Attorney for Rhea Plumbing


                                            __/s/ G. Eric De Leon _________
                                            Gilbert Eric De Leon